DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Amendment
Claims 1-5, 8, 10-14, and 16-19 are pending in the Amendment filed 12/21/2020.
The rejections of record are withdrawn if they are not restated below, in view of Applicant’s amendment to claim 1 and Applicant’s persuasive arguments.  See Response to Arguments below. 
Claims 1-5, 10-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 20170201617 A1) in view of Sousa et al. (“Using Accelerometers to Command a Cleaning Service Robot”, University of Poro, Portugal, published 10/12/2009) and Bachrach et al. (US 20170329324 A1).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 20170201617 A1) in view of Sousa et al. (“Using Accelerometers to Command a Cleaning Service Robot”, University of Poro, Portugal, published 10/12/2009) and Bachrach et al. (US 20170329324 A1), as applied to claims 1-5, 10-14, 16 and 19 above, and further in view of Elgoyhen et al. (US 20080192005 A1). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 20170201617 A1) in view of Sousa et al. (“Using Accelerometers to Command a Cleaning Service Robot”, University of Poro, Portugal, published 10/12/2009) and Bachrach et al. (US 20170329324 A1), as applied to claims 1-5, 10-14, 16 and 19 above, and further in view Yang et al. (US 20160374526 A1).
Response to Arguments
Applicant's arguments, see “Remarks” filed 12/21/2020, have been fully considered and are fully addressed below. 
Applicant’s argues as to amended claim 1:
“Any discussion of velocity or trajectory in Elgoyhen relates to the velocity or trajectory of a gesture made by a person, and not to generating movement instructions for moving an autonomous object based on the gesture. Elgoyhen is only concerned with recognizing gestures. Elgoyhen does not disclose converting a gesture into movement instructions for an autonomous floor cleaner, and specifically does not disclose converting data from a gesture into a velocity or a radius of curvature of a circle, and then driving an autonomous object at the velocity and in a circle with that radius of curvature. So, Sousa, and Bachrach, whether taken alone or in combination, likewise fail to provide any disclose, teaching, or suggestion of converting data representing the pose of a smartphone into values corresponding to a 
In response, Applicant’s arguments as to Elgoyhen are persuasive because the reference is only directed to a gesture recognition engine and a method for recognition of gestures [Abstract], and therefore fails to teach or suggest any particular instructions which are output following recognition of a gesture [Fig. 4; para. 0094, “instruct the phone to perform certain commands”] (i.e., “instructions to drive the autonomous floor clearer at the velocity in a circle having the radius of curvature”, of amended claim 1).
However, the magic wand control method of Bachrach appears to inherently disclose this feature. Bachrach discloses a method for user interaction with an autonomous aerial vehicle (flying digital assistant or FDA) using a portable multifunction device (PMD), such as a smart phone [Abstract, Fig. 8A], and applying magic wand control techniques—including maintaining a set distance between the vehicle and the device by “an invisible tether” [para. 0063]. In order to maintain a set distance, the method of Bachrach must instruct the autonomous vehicle to move at a velocity and in a circle having the radius of curvature in response to when the user so moves the smartphone at a velocity and in a circle having a radius of curvature. The amended claim language is therefore is expected to be inherent to the magic wand control method of “an invisible tether” of Bachrach, because it maintains a constant distance between the autonomous device and the portable device controlling it, including position (i.e., circle having a radius) and velocity. 
Applicant argues as to claims 10 and 14, with emphasis as to the claim 10 limitation “wherein the display instructions comprises instructions to display a representative of the autonomous floor cleaner and instructions to display a representation of a vacuum cleaner handle”:
“The Office Action notes this is not disclosed by a combination of So, Sousa, and Bachrach, and cites Elgoyhen as allegedly supplying disclosure related to these steps, concluding that it would have been obvious to one skilled in to art to “adapt the teachings of Elgoyhen - a learn mode of the gesture recognition system - to include an image of the movement of the floor cleaner associated with the gesture being taught.” Office Action pg. 13. In rejecting claim 10, the Office Action cites paragraphs [0091 ] - 
“The Office Action appears to recognize that Elgoyhen does not teach what is recited in claim 10, but still concludes it would be obvious to “adapt” Elgoyhen to teach what is recited in claim 10. However, the Office Action does not articulate any reason why it would have been obvious to do so. Per MPEP §2141, the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977,988,78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[Rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”
“The Office Action’s citation of MPEP §2143A - combining prior art elements according to known methods to yield predictable results - does not support the rejection in this case, because the Examiner has not demonstrated the recited method steps are known from the prior art and that they would have been combined with no changes in their respective functions. In order to reach claim 10, the display function taught by Elgoyhen would in fact have to be completely changed in order to display an object being controlled by a gesture, rather than displaying gesture itself as disclosed by Elgoyhen. One of ordinary skill in the art would not, when looking at So, Sousa, Bachrach, and Elgoyhen, be led to arrive at the method of claim 10. Accordingly, claim 10 is allowable over the cited references.” [“Remarks”, pg. 4-5].
In response, this argument is persuasive as to the Elgoyhen reference for the reasons stated by Applicant above, and in particular because Elgoyhen does not teach or suggest displaying a representation of an object controlled by the gesture. 
However, Bachrach discloses the “magic wand interface” may be activated based on the position or orientation of the portable multifunction device (e.g., smartphone) [para. 0050] and as a result may present a user interface having control options for the autonomous aerial vehicle [para. 0065, “slider”]. Further, Bachrach teaches the portable multifunctional device may have a touch screen to display visual output to the user, including graphics, text, icons, video, and any combination thereof (collectively termed "graphics") [para. 0116], where the term "graphics" includes any object that can be displayed to a user, which may include, but not be limited by, text, web pages, icons (such as user-interface objects including soft keys), digital images, videos, animations and the like [para. 0157]. As to the substance of the displayed content to the user once the “magic wand interface” is activated [para. 0050], whether it be displayed instructions or an image— or as instantly claimed “a representation of the autonomous floor cleaner and…a representation of a vacuum cleaner handle”—such content is considered to be an aesthetic design choice. Since the displayed content has no effect on the function of the claimed method (e.g., merely conveys information to the user), it must be considered to be relating to ornamentation only, and thus an aesthetic design choice. See MPEP 2144.04 I. Here, the “magic wand” control method of Bachrach relies on the data received from the sensors of the phone (e.g., accelerometer, gyroscope) and the user interface [para. 0065] in order to control the position and velocity of the controlled autonomous device, and thus any image may be displayed on the portable multifunctional device (i.e., smartphone) with no resulting effect to the function of the control method. 
Applicant argues as to claim 11:
“Claim 11 is independently patentable over the combination in reciting “wherein transforming the detected acceleration of the smartphone into movement instructions comprises applying a scaling factor to the detected acceleration.” The Office Action cites paragraphs [0049-50] of Elgoyhen as allegedly supplying disclosure related to this. Office Action pg. 13. However, Applicant can find no disclose, teaching, or suggestion of applying a scaling factor to transform acceleration of a smartphone into movement instructions for an autonomous floor cleaner in paragraphs [0049-50] or in the disclosure of Elgoyhen as a whole. Elgoyhen is only concerned with recognizing gestures. Elgoyhen does not disclose 
In response, this argument is persuasive as to the Elgoyhen reference for the reason stated by Applicant, but is moot in view of the teachings of Bachrach [para. 0064]. Bachrach teaches, within the “magic wand” embodiment: “a user 102 may control FDA 100 as described above by moving PMD 104 closer to and further away from their body. In such a configuration the change of position of PMD 104 relative to a reference point is translated and scaled to an associated change in position of FDA 100. For example if user 102 moves PMD 104 five inches further from their body, FDA 100 may respond by the separation distance D by five feet.” [para. 0064].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 20170201617 A1) in view of Sousa et al. (“Using Accelerometers to Command a Cleaning Service Robot”, University of Poro, Portugal, published 10/12/2009) and Bachrach et al. (US 20170329324 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by cited reference.
1.    So discloses a method for manually controlling an autonomous floor cleaner [Abstract], comprising:
wirelessly connecting a smartphone to an autonomous floor cleaner [para. 0171-172] comprising an autonomously moveable housing, a controller carried by the housing, a drive system, and an airflow path through the autonomously moveable housing comprising an air inlet and an air outlet, a suction nozzle positioned to confront a floor surface and defining the air inlet, a collection chamber, and a suction source for generating a working air stream through the airflow path [para. 0101, 0123-124; Fig. 3];
detecting a touch on a touchscreen display of the smartphone [para. 0185; Fig. 9, 430];
fixing the relative position of the autonomous floor cleaner with respect to the smartphone via a virtual tether upon the detection of the touch on the touchscreen display [para. 0187-192; Fig. 9, 435-440];
activating the suction source of the autonomous floor cleaner upon the detection of the touch on the touchscreen display [para. 0193, 0251; Fig. 9, 445].
So teaches the movement of the cleaning robot is controlled by the user through input touch on the screen of a mobile device [Abstract, Fig. 9], and therefore fails to explicitly disclose:
fixing the relative position of the autonomous floor cleaner with respect to the smartphone via a virtual tether;
detecting acceleration of the smartphone representing a gesture by a user holding the smartphone, wherein detecting acceleration of the smartphone comprises detecting a pose of the smartphone;
transforming the detected acceleration of the smartphone into movement instructions, wherein transforming the detected acceleration comprises executing a move algorithm by a processor of the smartphone, and converting data representing the pose of the smartphone into values corresponding to a velocity and a radius of curvature, and wherein the movement instructions comprise instructions to drive the autonomous floor cleaner at the velocity in a circle having the radius of curvature; and
executing the movement instructions by the controller and driving the autonomous floor cleaner over the floor surface at the velocity and in a circle having the radius of curvature, while maintaining the fixed relative position of the autonomous floor cleaner with respect to the smartphone.
However, Sousa et al. discloses a method of using accelerometers to command an autonomous cleaning service robot [Abstract], comprising:
[A]ccelerometer readings were obtained by the Nintendo Wii’s remote controller…but many other consumer “gadgets” include accelerometers such as cellular phones [1.1 Goal of Present Study].
2.6 Accelerometer Background
An adequate solution is “waving” commands with a “magic wand” that leads to registering accelerometer readings over time. With the development of micro electromechanical systems (MEMS), accelerometers are becoming more frequent in user grade apparatus (cellular phones, recreational devices, etc). The performance of such devices is increasing to deliver devices of higher and higher sensitivity at very interesting costs [25] [11].
Such user “gadgets” offer interesting hardware with very reasonable features and some such devices are very easy to work with because little or no hardware development is necessary. Of course it is necessary to be able to access to the raw accelerometer data easily.
Returning to the notion of “waving” commands at the robot, it would be interesting to have a small, rugged, inexpensive “command stick” with 3D accelerometers, preferably with wireless communications and some means of feedback. [2.6 Accelerometer Background].
2.9 State Of The Art
Service robots are becoming common, even in commercial grades (example: “Roomba”) but the configuration and navigation options are very limited and many times fully custom built interfaces [8].
The goal of this paper is to study the usefulness of hand and arm movement detection with the Wiimote’s accelerometer; latter on, the accelerometer is also use as a wireless steering wheel.

[5] and [16] present interesting work where wireless sensors are read and some conclusions drawn but the current work extends the mentioned works and presents ideas for the platform at hand and additional unskilled user tests. The current work also uses different implementation based on Case Based Reasoning and Fuzzy Logic for the steering wheel application. [2.9 State of the Art]. 
3.4 Movement Identification mode
The other working mode implemented in the LHMI was a movement identifier. In this mode the tridimensional accelerometer is used to read and save the accelerations on each axis in vectors, in order to detect and calculate the characteristics of those accelerations that would make it possible to identify which movement has been done, from a set of thirteen possible movements - an illustration of this is shown in Figure 2 (right).
The movements to be detected are:
•    Linear, single stroke, over a single axis (left, right, up, down, front and back)
•    Repetitive over a single axis (left and right, up and down and front and back)
•    Circular on the xz plane, clock and counter clockwise.
•    Square on the xz plane, clock and counter clockwise.
The acceleration’s graphic of a linear movement over an axis will be similar to a one-period sine wave, due to the inversion of the acceleration at deceleration instant (braking instant). All movements have recognizable characteristics. Some movements will have more than one instants of acceleration and/or braking, thus the linear movements can be differentiated from the others through the number of 
It would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of controlling the movement of the robotic cleaner through touching locations on the screen of a mobile device, of So, to include the method of controlling the movement of the robotic cleaner through measuring movement of the mobile device (e.g., gestures) via accelerometers, of Sousa, in order to provide a user-friendly means of controlling the robot, as taught by Sousa [2.9 State of the Art].
As to amended claim 1, Modified So fails to teach or suggest a virtual tether, as emphasized below:
fixing the relative position of the autonomous floor cleaner with respect to the smartphone via a virtual tether upon the detection of the touch on the touchscreen display; and 
transforming the detected acceleration of the smartphone into movement instructions wherein transforming the detected acceleration comprises executing a move algorithm by a processor of the smartphone, and converting data representing the pose of the smartphone into values corresponding to a velocity and a radius of curvature, and wherein the movement instructions comprise instructions to drive the autonomous floor cleaner at the velocity in a circle having the radius of curvature; and
executing the movement instructions by the controller and driving the autonomous floor cleaner over the floor surface at the velocity and in a circle having the radius of curvature, while maintaining the fixed relative position of the autonomous floor cleaner with respect to the smartphone.
However, Bachrach discloses a method for user interaction with an autonomous aerial vehicle (flying digital assistant or FDA) using a portable multifunction device (PMD), such as a smart phone [Abstract, Fig. 8A], comprising:

It would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of controlling the method of controlling the movement of the robotic cleaner through measuring movement of the mobile device (e.g., “Magic Wand”) of Modified So [Sousa, 2.6], to include the Magic Wand controller technique of maintaining a set distance from the autonomous unit, of Bachrach, in order to provide a user-friendly and intuitive means of controlling autonomous unit, as taught by Bachrach [Abstract, para. 0063].

The amended claim language (i.e., transforming and executing steps) is expected to be inherent to the magic wand control method of “an invisible tether” of Bachrach, because it maintains a constant distance between the autonomous device and the portable device controlling it, including position (i.e., circle having a radius) and velocity. Bachrach discloses a method for user interaction with an autonomous aerial vehicle (flying digital assistant or FDA) using a portable multifunction device (PMD), such as a smart phone [Abstract, Fig. 8A], and applying magic wand control techniques—including maintaining a set distance between the vehicle and the device by “an invisible tether” [para. 0063]. In order to maintain a set distance, the method of Bachrach must instruct the autonomous vehicle to move at a velocity and in a circle having the radius of curvature in response to when the user so moves the smartphone at a velocity and in a circle having a radius of curvature. The amended claim language is therefore is expected to be inherent to the magic wand control method of “an invisible tether” of Bachrach, and therefore rendered obvious over the combination of references.
2. Modified So discloses the method of claim 1, comprising displaying a virtual button on the touchscreen display of the smartphone [So, para. 0107], wherein detecting the touch on the touchscreen display comprises detecting a touch at a location on the touchscreen display corresponding to the virtual button [So, para. 0107].

4.    Modified So discloses the method of claim 1, comprising overriding the movement instructions [para. 0139] based on input from at least one sensor onboard the autonomous floor cleaner [para. 0101, 0115, 0133, 0154].
5.    Modified So discloses the method  of claim 4, wherein the at least one sensor comprises a camera, a stereo camera, an obstacle sensor, a bump sensor, a side wall sensor, a cliff sensor, an accelerometer, a lift-up sensor, and/or a floor condition sensor [para. 0101, 0115, 0133, 0154].
10.    Modified So discloses the method of claim 1, comprising:
transforming the data representing the pose of the smartphone into display instructions for a user interface of the touchscreen display of the smartphone [Bachrach, para. 0050, 0065], wherein the display instructions comprises instructions to display a representation of the autonomous vacuum cleaner and instructions to display a representation of a vacuum cleaner handle;
executing the display instructions on the smartphone [Bachrach, para. 0065]; and 
displaying the user interface on the touchscreen display of the smartphone [Bachrach, para. 0065].
Bachrach discloses the “magic wand interface” may be activated based on the position or orientation of the portable multifunction device (e.g., smartphone) [para. 0050] and as a result may present a user interface having control options for the autonomous aerial vehicle [para. 0065, “slider”]. Further, Bachrach teaches the portable multifunctional device may have a touch screen to display visual output to the user, including graphics, text, icons, video, and any combination thereof (collectively termed "graphics") [para. 0116], where the term "graphics" includes any object that can be displayed to a user, which may include, but not be limited by, text, web pages, icons (such as user-interface objects including soft keys), digital images, videos, animations and the like [para. 0157]. 

11.    Modified So discloses the method of claim 1, wherein transforming the detected acceleration of the smartphone into movement instructions comprises applying a scaling factor to the detected acceleration [Bachrach, para. 0064, “translated and scaled”]. 
12.    Modified So discloses the method of claim 1, comprising wirelessly communicating the movement instructions from the smartphone to the controller of the autonomous floor cleaner [So, para. 0171-172; Sousa, 2.6 Accelerometer Background].
13.    Modified So discloses the method of claim 1, comprising:
transforming the detected acceleration of the smartphone into display instructions for a user interface of the touchscreen display of the smartphone [Bachrach, para. 0050, 0065];
executing the display instructions on the smartphone [Bachrach, para. 0065]; and 
displaying the user interface on the touchscreen display of the smartphone [Bachrach, para. 0065].
Bachrach discloses the “magic wand interface” may be activated based on the position or orientation of the portable multifunction device (e.g., smartphone) [para. 0050] and as a result may present a user interface having control options for the autonomous aerial vehicle [para. 0065, “slider”].
a representation of a vacuum cleaner handle [Elgoyhen, para. 0091-92; Sousa, 3.4 Movement Identification mode].
Modified So fails to explicitly disclose (emphasis added):
 the display instructions comprise instructions to display a representation of a vacuum cleaner handle.
However, Bachrach teaches the portable multifunctional device may have a touch screen to display visual output to the user, including graphics, text, icons, video, and any combination thereof (collectively termed "graphics") [para. 0116], where the term "graphics" includes any object that can be displayed to a user, which may include, but not be limited by, text, web pages, icons (such as user-interface objects including soft keys), digital images, videos, animations and the like [para. 0157]. 
As to the substance of the displayed content to the user once the “magic wand interface” is activated [para. 0050], whether it be displayed instructions or an image—or as instantly claimed “a representation of a vacuum cleaner handle”—such content is considered to be an aesthetic design choice. Since the displayed content has no effect on the function of the claimed method (e.g., merely conveys information to the user), it must be considered to be relating to ornamentation only, and thus an aesthetic design choice. See MPEP 2144.04 I. Here, the “magic wand” control method of Bachrach relies on the data received from the sensors of the phone (e.g., accelerometer, gyroscope) and input from the user interface [para. 0065] in order to control the position and velocity of the controlled autonomous device, and thus any image may be displayed on the portable multifunctional device (i.e., smartphone) with no resulting effect to the function of the control method. 
16.    Modified So discloses the method of claim 15, wherein transforming the detected acceleration comprises executing a display algorithm by a processor of the smartphone [Bachrach, para. 0050] and converting the data representing the pose of the smartphone into 2D Cartesian coordinates [para. 0086].

Modified So fails to explicitly disclose:
wherein the display instructions comprise instructions to place an indicia of the autonomous floor cleaner on the touchscreen display of the smartphone at a location corresponding to the 2D Cartesian coordinates.
However, as to the substance of the displayed content to the user once the “magic wand interface” is activated [para. 0050], whether it be displayed instructions or an image—or as instantly claimed “place an indicia of the autonomous floor cleaner on the touchscreen display of the smartphone at a location corresponding to the 2D Cartesian coordinates”—such content is considered to be an aesthetic design choice. Since the displayed content has no effect on the function of the claimed method (e.g., merely conveys information to the user), it must be considered to be relating to ornamentation only, and thus an aesthetic design choice. See MPEP 2144.04 I. Here, the “magic wand” control method of Bachrach relies on the data received from the sensors of the phone (e.g., accelerometer, gyroscope) and input from the user interface [para. 0065] in order to control the position and velocity of the controlled autonomous device, and thus any image may be displayed on the portable multifunctional device (i.e., smartphone) with no resulting effect to the function of the control method. 
19.    Modified So discloses the method of claim 1, comprising:
detecting a predetermined user gesture by a user holding the smartphone [Bachrach, para. 0066, “user gestures”]; 
unfixing the relative position of the autonomous floor cleaner with respect to the smartphone upon the detecting the predetermined user gesture [Bachrach, para. 0066, “move to an absolute point in space”] and
executing movement instructions by the controller [Bachrach, para. 0066] to control the drive system and move the autonomous floor cleaner over the floor surface based on the predetermined user gesture [Bachrach, para. 0066].
prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of controlling the method of controlling the movement of the robotic cleaner through measuring movement of the mobile device (e.g., “Magic Wand”) of Modified So [Sousa, 2.6], to include the Magic Wand controller technique of maintaining a set distance from the autonomous unit and including a gesture which controls the unit to become unfixed form the set distance, of Bachrach, in order to provide a user-friendly and intuitive means of controlling autonomous unit, as taught by Bachrach [Abstract, para. 0063, 0066].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 20170201617 A1) in view of Sousa et al. (“Using Accelerometers to Command a Cleaning Service Robot”, University of Poro, Portugal, published 10/12/2009) and Bachrach et al. (US 20170329324 A1), as applied to claims 1-5, 10-14, 16 and 19 above, and further in view of Elgoyhen et al. (US 20080192005 A1). 
8.    Modified So discloses the method of claim 1, but fails to explicitly disclose the method comprising performing a data smoothing operation on the data representing the pose of the smartphone prior to transforming the data into the movement instructions.
However, Elgoyhen discloses automatic gesture recognition [Abstract], comprising:
A gesture recognition engine and method provides for recognition of gestures comprising movement of an object. Input data is received related to a succession of positions, velocities, accelerations and/or orientations of the at least one object, as a function of time, which input defines a trajectory of the at least one object. Vector analysis is performed on the trajectory data to determine a number N of vectors making up the object trajectory, each vector having a length and a direction relative to a previous or subsequent vector or to an absolute reference frame, the vectors defining an input gesture signature. The input gesture signature is compared, on a vector by vector basis, with corresponding vectors of a succession of library gestures stored in a database, to identify a library gesture that corresponds with the trajectory of the at least one object [Abstract, Figs. 4-7];

[0006] It is an object of the present invention to provide an improved system and method for automatically detecting or tracking gestures, and comparing the tracked gesture with a plurality of possible candidate gestures to identify one or more potential matches. 
[0007] According to one aspect, the present invention provides a gesture recognition method comprising the steps of: 
[0008] a) receiving input data related to a succession of positions, velocities, accelerations and/or orientations of at least one object, as a function of time, which input defines a trajectory of the at least one object; 
[0009] b) performing a vector analysis on the trajectory data to determine a number AT of vectors making up the object trajectory, each vector having a length and a direction relative to a previous or subsequent vector or to an absolute reference frame, the vectors defining a gesture signature; 
[0010] c) on a vector by vector basis, comparing the object trajectory with a plurality of library gestures stored in a database, each library gesture also being defined by a succession of such vectors; and 
[0011] d) identifying a library gesture that corresponds with the trajectory of the at least one object.
[0048] With reference to FIG. 3a, each three-dimensional value (x.sub.n, y.sub.n, z.sub.n) referenced against Cartesian axes 30 is described by a Cartesian three-tuple. Taken together as a sequence of position values they represent a gesture 31--the path from (x.sub.1, y.sub.1, z.sub.1) through to (x.sub.4, y.sub.4, z.sub.4). Translation, rotation or scaling of this shape will result in a new and different set of Cartesian values. However, for gesture comparison, it is desirable to make comparison of the input data for a tracked gesture at least partly independent of one or more of translation, rotation and scaling. In other words, it is often important that a gesture is recognized even allowing for variation in the magnitude of the gesture (scaling), variation in position in space that the gesture is made (translation), and even the 
[0049] In FIG. 3b, the same gesture as FIG. 3 a is now represented by a series of `relative spherical` three-tuples (R.sub.n,n+1, .phi..sub.n,n+1, .theta..sub.n,n+1), where R is the ratio of vector lengths for v.sub.n+1/v.sub.n, .phi. is the azimuth angle of the (n+1)th vector relative to the nth vector, and .theta. is the `zenith` or `polar` angle of the (n+1)th vector relative to the plane of the (n-1) and nth vector pair. Note that for the first pair of vectors v.sub.1 and v.sub.2, only an azimuth .phi. angle is required since there is no reference plane. However, for subsequent vector pairs, e.g. v.sub.2 and v.sub.3 as shown, the azimuth angle .phi. represents the angle between the vector pair in the plane defined by the vector pair, while the zenith angle .theta. represents the angle of that plane relative to the plane of the preceding vector pair. Thus, in the example shown, zenith angle .theta..sub.2,3 is the angle that the perpendicular of the v.sub.2, v.sub.3 plane makes relative to the perpendicular of the v.sub.1, v.sub.2 plane. 
[0050] With this representation, translation, rotation and scaling of the shape will not change the critical values of R, .phi. and .theta.. Therefore, the transformed and original versions of a shape or gesture can be compared immediately.
[0091] The gesture recognition system may also be provided with a calibration module. A user may be asked to perform certain specified gestures which are tracked by the sensors and analysed by the gesture analysis process module 43. These gestures are then added to the gesture library 44 for future comparison. Thus, die library gestures may include in their type specification, a user for which these gestures represent a valid subset for comparison. 
[0092] To assist in calibration and learn modes of the gesture recognition system 40, or for use in virtual reality systems, an output display may be provided to display a rendered image of the user's hand, 
[0093] Applications for the invention are numerous. Where the gesture recognition engine is incorporated within a device to be tracked, the system may be used to control that object. For example, a handheld device such as a mobile telephone may be adapted to interface with the user by moving the mobile phone itself through predetermined gestures in order to instruct the phone to perform certain commands, e.g. for menu access. Similarly, a joystick may have the gesture recognition engine inbuilt to detect certain pattern of movement which can then be interpreted in a special way. The gesture recognition engine has many applications in computer gaming, e.g. for tracking the head, hand, limb or whole body movement of a game player to implement certain gaming input.
Claim 1. A gesture recognition method comprising the steps of: a) receiving input data related to a succession of positions, velocities, accelerations and/or orientations of at least one object, as a function of time, which input is representative of a trajectory of the at least one object; b) performing a vector analysis on the trajectory data to determine a number N of vectors making up the object trajectory, each vector having a length and a direction relative to a previous or subsequent vector or to an absolute reference frame, the vectors defining a gesture signature; c) on a vector by vector basis, comparing the object trajectory with a plurality of library gestures stored in a database, each library gesture also being defined by a succession of such vectors; and d) identifying a library gesture that corresponds with the trajectory of the at least one object.
Claim 5. The method of claim 1 further including the step of identifying a start and/or end of the received input data sequence by continuously monitoring the input data for a pattern or sequence corresponding to a predetermined trajectory of the object.
Claim 7. The method of claim 1 in which the input data is pre-processed to remove DC offsets and/or low frequency components. 
Claim 8. The method of claim 1 in which the input data is pre-processed by low pass filtering to smooth the input data.

It would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of controlling the movement of the robotic cleaner through gestures of a handheld device, of modified So, to include the method of analyzing and interpreting movement data relating to gestures of a handheld device, of Elgoyhen, in order to provide an improved system and method for automatically detecting or tracking gestures, and comparing the tracked gesture with a plurality of possible candidate gestures to identify one or more potential matches, as taught by Elgoyhen [para. 0006, Figs. 4-7; claim 23].
15.    Modified So discloses the method of claim 13, wherein detecting acceleration of the smartphone comprises detecting a pose of the smartphone and transforming data representing the pose of the smartphone into the display instructions [Elgoyhen, para. 0091-93]. 
17.    Modified So discloses the method of claim 15, comprising performing a data smoothing operation on the data representing the pose of the smartphone prior to transforming the data into the display instructions [Elgoyhen, claims 7-8]. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 20170201617 A1) in view of Sousa et al. (“Using Accelerometers to Command a Cleaning Service Robot”, University of Poro, Portugal, published 10/12/2009) and Bachrach et al. (US 20170329324 A1), as applied to claims 1-5, 10-14, 16 and 19 above, and further in view Yang et al. (US 20160374526 A1).
18.    Modified So discloses the method of claim 1, but fails to explicitly disclose the method comprising:
displaying a first virtual button on the touchscreen display of the smartphone corresponding to a first motor speed for the suction source;
displaying a second virtual button on the touchscreen display of the smartphone corresponding to a second motor speed for the suction source;

wherein activating the suction source comprises operating the suction source at the first motor speed upon detection of the touch at a location corresponding to the first virtual button, or operating the suction source at the second motor speed upon detection of the touch at a location corresponding to the second virtual button.
However, Yang discloses a robot cleaner [Abstract], comprising:
[0153] Referring to FIG. 11, the robot cleaner is in the state of cleaning, in operation S1110. 
[0154] A user NFC-tags, in operation S1120, a mobile terminal with the robot cleaner in the cleaning state. 
[0155] The mobile terminal, which is NFC-tagged with the cleaning robot cleaner, displays, in operation S1130, a setting screen to change a cleaning mode of the robot cleaner. FIG. 11 only illustrates a screen to change a cleaning mode, but a screen to change other settings, such as a change of an area to be cleaned, may be further displayed. 
[0156] The user selects a cleaning mode to be changed and NFC-tags, in operation S1140, the mobile terminal with the robot cleaner. 
[0157] The robot cleaner, which has received information on a change of cleaning mode using NFC tagging, is configured to perform cleaning, in operation S1150, in the cleaning mode selected by the user.


    PNG
    media_image1.png
    570
    491
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of controlling an autonomous cleaning robot through a mobile device, of So, to include the method of a controlling mode of cleaning of the autonomous cleaning robot through a mobile device, of Yang, in order to provide user-defined controls for particular regions of a floor to be cleaned, as taught by Yang [para. 015-157, Fig. 11d]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references to Lopez et al. (US 20160274762 A1) and Foster et al. (US 10368378 . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713